Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 2nd, 2021 has been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the Claims have overcome 112(b) rejections previously set forth in the Non‐Final Office Action mailed February 17th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 includes four method elements: detecting intersection, determining traffic volume, determining driving strategy, and a wherein clause, which describes first surroundings data values and second surroundings data values. The relationship between the data values and any of the method elements is unclear.
Claim 8 includes four device elements, first – fourth means, and a wherein clause, which describes first surroundings data values and second surroundings data values. The relationship between the data values and any of the device elements is unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10377378 B2 to Gutmann et al. (hereinafter, Gutmann). 
Regarding claim 1, Gutmann discloses:
a method for operating an automated vehicle at an intersection, the method comprising:   
detecting, via an environment sensor system and/or a navigation device, the intersection {determining whether a vehicle should continue through an intersection (abstract); 
determining, via at least one intersection monitoring device and/or a transmitter/receiver unit, a traffic volume at the intersection {the perception system 172 includes components for detecting and performing analysis on objects external to the vehicle such as other vehicles (determining a traffic volume is a result of analysis on other vehicles external to the vehicle)(col. 9, lines 25-27); information may be received from another device, such as a transmitter associated with a traffic signal light (at least one intersection monitoring device) and/or from another vehicle (col. 4, lines 42-44); the computing devices 110 include transmitters and receivers (col. 10, lines 3-6)}; 
determining, via a processing unit, a driving strategy for the automated vehicle, as a function of the intersection and as a function of the traffic volume {typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways meeting with the roadway on which the vehicle is driving (function of the intersection)(col. 6, lines 3-7); determining whether a vehicle should proceed through or stop in response to a traffic light, other vehicles’ presence in the vicinity (function of the traffic volume), in particular those behind the vehicle, whether there are other vehicles in front of the vehicle which are moving slowly, the features described herein address how a computer 
and operating, via a control unit, the automated vehicle as a function of the driving strategy {computing device 110 (control unit) may navigate (operate) the vehicle to a location using data from the detailed map information and navigation system 168. Computing device 110 may use the positioning system 170 to determine the vehicle's location and perception system 172 to detect and respond to objects when needed to reach the location safely (as a function of the driving strategy)(col. 9, lines 41-45)}, 
wherein, by the transmitter and/or receiver unit first surroundings data values of at least one further vehicle, which is located on or at intersection, are received, and/or by the at least one intersection monitoring device second surroundings data values are received by the automated vehicle {the location of the intersection may be determined by the vehicle's computer using sensor information (col. 6, lines 1,2); the computing devices 110 include transmitters and receivers (col. 10, lines 3-6); the computing devices may send information (first surroundings data) to other computing devices associated with other vehicles (col. 10, lines 10-12); information (second surroundings data) may be received from a transmitter associated with a traffic signal light (intersection monitoring device) (col. 4, lines 42, 44)}.
Regarding claim 2, which depends from claim 1, Gutmann further discloses:
the determination of the driving strategy for the automated vehicle occurs so that the driving strategy includes a deceleration of the automated vehicle at the intersection {computing device 110 may cause (operate) the vehicle to accelerate, decelerate (col. 9, lines 45-48)}.

the intersection includes at least one object which is detected together with the intersection, and wherein the traffic volume at the intersection is determined as a function of the detected at least one object {The perception system 172 includes components for detecting and performing analysis on objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. around an intersection (analysis on external objects implies determining a traffic volume as a function of the detected object) (Fig. 6; col. 6, lines 1,2; col. 9, lines 25-28)}.
Regarding claim 5, which depends from claim 1, Gutmann further discloses:
the determination of the traffic volume at the intersection occurs in that: (i) first surroundings data values of at least one further vehicle, which is located on or at the intersection, are received by the automated vehicle, and/or (ii) second surroundings data values of at least one intersection monitoring device, which is at the intersection, are received, and/or (iii) traffic volume data values, which are stored in the automated vehicle and/or are received from an external server, are evaluated {the location of the intersection may be determined by the vehicle's computer using sensor information (col. 6, lines 1,2); the perception system 172 includes components for detecting (first surrounding data values received by the automated vehicle) and performing analysis on objects external to the vehicle such as other vehicles (at least one further vehicle, traffic volume at the intersection)(col. 9, lines 25-27)}; information (second surroundings data) may be received from a transmitter associated with a traffic signal light (at least one intersection monitoring device) (col. 4, lines 42, 44); the one or more computing devices 110 (in the automated vehicle) may also include 
Regarding claim 8, Gutmann discloses:
a device for operating an automated vehicle at an intersection, comprising: first means, including an environment sensor system and/or a navigation device, for detecting the intersection which the automated vehicle will negotiate; second means, including least one intersection monitoring device and/or a transmitter/receiver unit, for determining a traffic volume at the intersection; third means, including a processing unit, for determining a driving strategy for the automated vehicle as a function of the intersection and as a function of the traffic volume; and fourth means, including a control unit, for operating the automated vehicle as a function of the driving strategy {abstract; col. 6, lines 1,2; col. 9, line 61 – col. 10, line 2; col. 9, lines 25-27; col. 4, lines 42-44; col. 10, lines 3-6; col. 6, lines 3-7; col. 4, lines 15-34; col. 9, lines 41-45; col. 6, lines 1,2; col. 10, lines 10-12; col. 4, lines 42-44}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of US 20180127000 A1 to Jiang et al. (hereinafter, Jiang).
Claim 3, which depends from claim 1, has a limitation: the automated vehicle does not have the right of way at the intersection.
Gutmann does not teach the additionally recited limitation of claim 3. Jiang discloses that the automated vehicle does not have the right of way at the intersection {decision module 303 may make such decisions according to a set of rules such as traffic rules (traffic rules include the right of way at the intersection) (paragraph [0042]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic rules compliance feature of Jiang with .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of US-20190146492-A1 to Phillips et al. (hereinafter, Phillips).
Regarding claim 6, which depends from claim 1, Gutmann further discloses: 
the determination of the driving strategy for the automated vehicle occurs as a function of: (i) at least one deceleration specification from at least one operator of the automated vehicle {computing device 110 (operator) may cause the vehicle to accelerate, decelerate (col. 9, lines 45-48)}, (ii) an infrastructure state of the intersection {to detect typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways (infrastructure) meeting with the roadway on which the vehicle is driving (col. 6, lines 3-7)}. 
Phillips discloses a state of the weather at the intersection and an accident scenario, which is determined as a function of the traffic volume {the number of objects may be more important than the weather when crossing a busy intersection on a clear day (state of weather) but the number of objects may be less important when driving on a winding desolate road in snowy conditions (state of weather) (paragraph [0026]); traffic density (traffic volume) is a parameter for a traffic scenario, scenarios have many thousands of variations (accident scenario is implied) (paragraph [0032])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather parameter and scenario feature of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of US-20180233047-A1 to Mandeville-Clarke.
Regarding claim 7, which depends from claim 1, Gutmann further discloses:
the detection of the intersection and/or the determination of the traffic volume and/or the determination of the driving strategy occur: (i) as a function of a map, and/or (ii) as a function of a surroundings of the automated vehicle which are detected by an environment sensor system of the automated vehicle {using a combination of sensor data and detailed map information (function of map), the computers may estimate (col. 4, lines 37-39); using sensor information, such as data from a camera and/or laser (environment sensor system), to detect typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways meeting with the roadway on which the vehicle is driving (function of a surroundings of the automated vehicle)(col. 6, lines 2-7)}. 
Mandeville-Clarke discloses a driving strategy determination method based on artificial intelligence {this process allows the autonomous vehicle to make more intelligent decisions when approaching intersections (paragraph [0047]); in the above described process, artificial intelligence based algorithms may be involved (paragraph [0053])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the artificial intelligence programming feature of .

Response to Arguments
Applicant's arguments filed 12/18/2013 with respect to claims 1 and 8 have been fully considered but they are not persuasive. 
Applicant’s amendment of the independent claims, claims 1 and 8, changed the scope of the claims. In this office action, 102 rejections are rewritten for claims 1, 2, 4, 5, 8.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the teaching, suggestion, or motivation to combine the references is found in the knowledge generally available to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661